Citation Nr: 0728181	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1978 to September 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2004, 
the veteran testified at a hearing before a Decision Review 
Officer at the RO.  A transcript of this hearing is of 
record.  The case was previously before the Board in December 
2005 when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Board's December 2005 remand noted that the veteran had 
testified at his hearing and reported to his VA doctors that 
he had right ear surgery in 1998.  He has stated that the 
private physician who performed the surgery opined that his 
hearing loss resulted from noise exposure in service and that 
he believed the physician put this opinion in writing.  At 
the hearing, he indicated that he could provide records from 
his 1998 surgery and consultations, but that he thought the 
claims file already included such evidence.  He had not been 
specifically advised that the claims file did not include 
such records.  

The Board's remand instructed the RO/AMC to send the veteran 
a letter asking him about these treatment records and 
providing him with releases for these records so the RO/AMC 
could secure them.  In January 2006, the RO/AMC sent the 
veteran a letter to his last known address in Dallas, Texas 
asking him to provide releases and information about any 
records "prior to June 2001 in conjunction with [his] 1998 
right ear surgery."  However, the post office returned this 
letter to the RO/AMC in January 2006, indicating that 
delivery was "attempted not known."  The RO/AMC did not 
attempt to resend this letter to the veteran.  Other letters 
of record and the March 2007 supplemental statement of the 
case (SSOC) sent to the same Dallas address have been 
returned as undeliverable.  An October 2006 VA Compensation 
and Pension Exam Inquiry of record indicates that the 
veteran's current address is an apartment in Wichita Falls, 
Texas, 76309.  The RO/AMC has not sent any correspondence to 
this Wichita Falls address, including a letter that complies 
with the December 2005 remand instructions.  Hence, the 
evidence shows that the veteran has not received a letter 
informing him of the evidence he could submit to support his 
claim.  As a result, VA has not satisfied its duties to 
notify and assist the veteran in obtaining evidence that 
could support his claim.  Moreover, a remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Since the previous remand's request 
has not been substantially complied with, a further remand 
for such compliance is necessary.  

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a 
letter, at his current address in 
Wichita Falls, Texas, that asks him to 
identify all sources of treatment or 
evaluation he received for hearing 
loss prior to June 2001 and to provide 
releases for records of such treatment 
or evaluation.  Of particular interest 
are the records generated in 
conjunction with the veteran's 1998 
right ear surgery and any medical 
opinions generated at (or prior to) 
that time.  In conjunction with this 
development, the appellant must be 
advised of the provisions of 38 C.F.R. 
§ 3.158 (a).  The RO should obtain 
complete records of all such treatment 
and evaluations from all sources 
identified by the veteran.  If any 
records sought are unavailable, the 
extent of the search for the records, 
and the reason for their 
unavailability should be noted for the 
record.
2.	The RO should undertake any other 
development suggested as a result of 
the veteran's response, to include 
arranging for a VA examination.

3.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).



